Order entered July 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01386-CR

                         ASHLEY DANIELLE SIEBERT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MA16-59378-G

                                           ORDER
       We REINSTATE the appeal.

        By order entered April 18, 2019, the Court ordered the trial court to prepare and file

findings of fact and conclusions of law regarding the trial court’s October 30, 2018 rulings on

appellant’s motions to suppress evidence and late-tendered evidence. While the case has been

abated, four supplemental clerk’s records have been filed reflecting an ongoing dispute between

appellant and the trial court regarding the adequacy and sufficiency of the trial court’s findings

and conclusions.

       Although the trial court has not entered a document styled formally as findings and

conclusions, it has filed a June 7, 2019 document styled “Trial Court’s First Response to

[Appellant’s] Due Process Request Pertaining to Filing of Requested Findings and Conclusions”
in which it points to oral findings and conclusions on the record and a “Trial Court’s Second

Response to [Appellant’s] Due Process Request Pertaining to Filing of Requested Findings and

Conclusions and [Appellant’s] Objection to Trial Court’s June 7 Ruling” in which it provides

more formal written findings of fact and conclusions of law regarding appellant’s motion to

suppress evidence.

       We conclude the trial court has complied with the Court’s order. Any dispute about the

adequacy of the trial court’s findings and conclusions may be addressed in the parties’ briefs.

       We ORDER appellant to file her brief within THIRTY DAYS of the date of this order.


                                                     /s/     LANA MYERS
                                                             JUSTICE